Citation Nr: 1222800	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-37 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran asserts that he suffers from bilateral hearing loss as a result of his military service.  Specifically, he states that while in service, he was exposed to noise from tanks, machine guns, engines, and cannons.  

A review of the Veteran's service treatment records (STRs) shows that his entrance and separation examination hearing tests only consisted of the whispered voice testing with results of 15/15 at each examination.  No audiological testing was performed.  The Veteran's STRs are silent for complaints or treatment related to the Veteran's ears or hearing.  At the time of his August 1955 separation examination, his ears were clinically evaluated as normal.  There is, however, no report of medical history.  

Post-service medical records show that the Veteran was seen for a VA audiology consultation in February 2004 on account of his perceived hearing loss.  It was noted that the Veteran had never had his hearing tested.  The Veteran reported gradually decreased hearing over a long period and indicated a history of noise exposure from tanks, post-service employment at a paper mill, and sport hunting.  The audiologist diagnosed high frequency sensorineural hearing loss consistent with age and noise exposure history.  The Veteran was again seen in February 2005, at which time he reported a decrease in hearing acuity since his last evaluation.

In October 2005, the Veteran was evaluated by a private otolaryngologist, potentially in connection with a Worker's Compensation Claim.  The Veteran alleged hearing loss due to work-related noise exposure from 1955 to 1992.  The private clinician diagnosed noise-induced sensorineural hearing loss and opined that it was probable that the Veteran's work-related noise exposure directly caused his hearing loss.  The date upon which the disability began was indeterminate.  

In September 2009, the Veteran underwent a VA audiology examination.  The Veteran reported noise exposure in service from artillery, as well as post-service noise exposure from working in a paper mill and recreational noise exposure from hunting.  The Veteran stated that his hearing loss had been gradual in onset, but indicated his belief that it began in service due to exposure to artillery.  

The results of audiometric testing on those dates were, respectively, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
65
LEFT
25
60
65
70
85

The Veteran's speech recognition scores were 66 percent for the right ear and 48 percent for the left ear.  He was diagnosed as having stable asymmetric high frequency sensorineural hearing loss appearing cochlear in nature with reduced word understanding ability, bilaterally.  The VA audiologist reviewed the Veteran's medical records, noting that they failed to indicate complaints of hearing loss in service and showed normal hearing at entrance to and separation from service.  The VA audiologist explained that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not delayed in onset.  The audiologist determined that the lack of complaints of hearing loss in service, in combination with a notation of normal hearing on whispered voice testing at separation, indicated that the Veteran's hearing loss had its onset after service.  The audiologist thus opined against an association between the Veteran's current hearing loss and service.

In October 2009, the Veteran was seen by a private physician for evaluation of his hearing loss.  The private physician noted the Veteran's in-service and work-related history of noise exposure and recorded the Veteran's statement that he "did not notice per se any ringing in the ears or hearing loss after service."  The Veteran indicated that his hearing loss became more prominent as he has gotten older.  The private physician reviewed the audiometric evaluation, noting that it demonstrated an asymmetric sensorineural hearing loss, left significantly worse than right.  He indicated that the Veteran's hearing pattern suggested that at least some degree of hearing loss was consistent with noise-induced hearing loss.  The private physician stated, however, that there was a question as to whether the Veteran's hearing loss was related to acoustic trauma in service or to work-related noise exposure.  He further noted that the fact that the Veteran did not have ringing in the ears or notice decreased hearing following service called into question whether the Veteran had significant hearing loss following service.  

The Board notes that the evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board also finds credible the Veteran's account of noise exposure in service, as it is consistent with his military occupational specialty (MOS) (tank crewman).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, the question is one of nexus. 

In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, after reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim.  In this regard, the Board notes that the VA audiologist, after weighing the evidence of record, concluded that the Veteran's hearing loss was not related to service.  The Board is aware that the Director of the VA Compensation and Pension Service has stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  VBA Training Letter 211D (10-02), dated March 18, 2010.  However, the VA audiologist's negative nexus opinion is not based solely upon the results of the Veteran's whispered voice test at separation.  Rather, the VA audiologist also considered the fact that the Veteran did not complain of hearing loss in service.  While the Veteran stated his belief to the VA audiologist that his hearing loss began in service, he informed the private physician that he did not notice hearing loss after service.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and a current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, however, the VA audiologist provided a rationale for why delayed onset hearing loss does not occur.  The VA audiologist's negative opinion is also bolstered by the report of the October 2009 private hearing evaluation, wherein the private physician suggested that the Veteran's denial of hearing loss after service called into question whether he had experienced any significant hearing loss in service.  

Perhaps more probative is the opinion of the private otolaryngologist who found it probable that the Veteran's noise-induced hearing loss was directly related to his work-related noise exposure from 1955 to 1992 while employed at a paper mill.  While it is not evident that the private otolaryngologist considered the potential effects of the Veteran's in-service noise exposure, his opinion provides positive support for finding that the etiology of the Veteran's hearing loss is his occupational noise exposure and not the acoustic trauma sustained in service.  Furthermore, none of the post-service medical records suggest an association between the Veteran's hearing loss and service.  As the evidence fails to demonstrate a relationship between the Veteran's hearing loss and service, service connection is not warranted.

The Board also finds that there is no evidence to suggest that sensorineural hearing loss manifested to a compensable degree within a year of the Veteran's separation from service, as the Veteran himself stated that he did not notice hearing loss after service and also indicated no prior hearing tests when he presented to VA in February 2004.  Accordingly, a presumption of service incurrence cannot be made.  38 C.F.R. §§ 3.307, 3.309.

In finding that service connection for hearing loss is not warranted, the Board has considered the Veteran assertion that his hearing loss is due to noise exposure in service.  However, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the private otolaryngologist's opinion relating the Veteran's hearing loss to his occupational noise exposure.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, although the Veteran believes his hearing loss to be related to his military service, the Board finds the medical evidence of record to be more probative on the issue of nexus.  The VA audiologist and the private clinicians have provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by these opinion because of the clinicians' expertise and because the record is consistent with their explanations.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in November 2008.  In December 2008, the RO sent him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the December 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records and examination report, private medical evidence, and statements in support of his claim.  The Veteran elected to not have a hearing in his case.  

Further, in September 2009, the Veteran was afforded a VA audiology examination.  The VA audiologist reviewed the Veteran's claims folder, conducted the appropriate hearing tests, recorded the Veteran's subjective complaints related to his disability as well as the Veteran's account of his in-service noise exposure, and provided an opinion as to the etiology of the Veteran's hearing loss.  The Board finds that the examination report, along with the other evidence of record, contains sufficient evidence by which to evaluate the Veteran's claim and the Board finds that the examiner's opinion is supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.


ORDER

Service connection for hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


